Citation Nr: 1712255	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for history of perforation tympanic membrane (ear drum).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for history of tympanic membrane, perforation.  

The Board previously remanded this case in February 2016 for further development.  As noted in the prior remand, the Veteran requested a Board hearing, which was scheduled for November 2015.  However, as the Veteran failed to report to the hearing and did not file a request for a new hearing, the Board previously found that the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016). 

The issue of entitlement to service connection for bilateral hearing loss was also on appeal and remanded by the Board.  However, in a November 2016 rating decision, the Board awarded service connection for bilateral hearing loss, representing a full grant of the benefit sought on appeal.  As such, this issue is no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issue of entitlement to an initial compensable evaluation for perforated tympanic membrane to afford the Veteran a VA examination by an otolaryngologist (ear, nose and throat physician (ENT)).  However, a review of the record shows that the Battle Creek, Michigan VA Medical Center (VAMC), which is the nearest VAMC to the Veteran, did not have an ENT on staff.  The next closest VAMC that had an ENT on staff was the Ann Arbor, Michigan VAMC.  However, when the AOJ attempted to schedule the examination at Ann Arbor, the Veteran's son unequivocally stated that the Veteran would not be able to travel to Ann Arbor for the examination.  As such, the Board must find that any further attempts to schedule a VA examination with an ENT as directed in the  prior remand would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, given that the last VA examination was done in May 2010, almost seven years ago, by an audiologist, the Board finds that a VA examination with an appropriate physician is still necessary to assess the current nature, extent, and severity of his service-connected history of tympanic membrane perforation. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate physician to assess the current nature, extent, and severity of his service-connected history of tympanic membrane perforation.  The electronic record should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. The examiner should specifically review the May 2010 VA audiological examination. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any and all symptoms or residuals of the Veteran's perforated tympanic membrane.  

The examiner should specifically note whether Meniere's syndrome, loss of auricle, and/or chronic otitis media or any other ear disease is present; and if so, whether such symptomatology is a manifestation of his service-connected tympanic membrane perforation. 

In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he reported ear pain in a December 2009 statement.  Also during the May 2010 examination, the Veteran reported that he had otologic ear infections and reported that he was referred for an otology consultation with a private ENT by his employer in 1989. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




